DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 9, 33-36 and 48-52 are pending.  Claims 9 and 33 are rejected.  Claims 48 and 49 are allowed.  Claims 34-36 and 50-52 are withdrawn.
Response to Amendment
3.	The amendments to the claims filed on September 30, 2022 have been fully considered.  The amendments are sufficient to overcome the 35 USC 102 rejection over RN 21590-52-1 which is withdrawn.  The amendments are not sufficient to overcome the 35 USC 102 rejection over Andreoli et al.  Below are responses to Applicant’s rebuttal arguments.
	The claims were previously rejected as being anticipated by Andreoli et al.  The reference teaches compounds such as NSC751499 and pharmaceutical compositions thereof.  The compounds, including NSC751499, still fall within the scope of the amended claims.  For example, NSC751499 has the structure 
    PNG
    media_image1.png
    132
    121
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    18
    304
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    17
    304
    media_image3.png
    Greyscale

which corresponds to Ring A 
    PNG
    media_image4.png
    58
    62
    media_image4.png
    Greyscale
, X is C, R10=H; R1=H.  For this reason, this rejection is maintained and made FINAL. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626